NUMBER 13-19-00488-CR

                             COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


ALLISON RIEPE BOYKIN,                                                      Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                      On appeal from the 451st District Court
                            of Kendall County, Texas.


                          MEMORANDUM OPINION
              Before Justices Benavides, Hinojosa, and Silva
               Memorandum Opinion by Justice Benavides

      Appellant Allison Riepe Boykin was charged with driving while intoxicated, third or

more, a third-degree felony. See TEX. PENAL CODE ANN. § 49.09(b). Boykin challenges

the trial court’s denial of her motion to suppress by arguing that the statement from her

husband that she was “drunk” did not provide reasonable suspicion for the stop of her

vehicle. We affirm.
                                      I.     BACKGROUND1

       Boykin was charged with driving while intoxicated, third or more, on August 17,

2018. She filed a motion to suppress and at the hearing for her motion, Boykin stated that

she was only challenging the reasonable suspicion of the stop.

       The State called Nathan Taylor, the communications manager who was in charge

of the 911 dispatch for the City of Boerne Police Department. Taylor testified that the 911

dispatch received two 911 calls on August 17, 2018, from a caller who identified himself

as Clinton Boykin. Taylor explained that the 911 operator entered the information he

received into notes, and from there, the notes were sent out to dispatch. Taylor agreed

on cross-examination that there was no way the 911 operator could verify the veracity of

the information being called in and that police officers are dispatched to make

determinations of reliability.

       The 911 calls were played for the trial court and admitted into evidence. In the first

call, Clinton stated that he and Boykin had gotten into a verbal argument and “pretty much

she was drunk and took off in her car.” Clinton stated Boykin was driving a 2015 white

Dodge Durango and intending to go to her mother’s house, but Clinton doubted she would

go to her mother’s house because Boykin would be “chewed out” for driving drunk. Clinton

stated Boykin was probably just “driving around” and went to purchase more alcohol.

Shortly after the first call, Clinton called again to update the 911 dispatch of Boykin’s


       1  This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio
pursuant to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE
ANN. § 73.001.




                                                 2
location as she drove past the house, listing nearby streets.

        Detective Lisa Flores Rowe of the Boerne Police Department located Boykin’s

vehicle after receiving the dispatch report. She testified that dispatch advised there was

a verbal disturbance, that the wife left after drinking and was possibly intoxicated, and

that the husband provided a description of the vehicle and license plate number. As she

drove looking for the vehicle, Detective Rowe noticed Boykin at a stop light. She stated

that once the light turned green and Boykin proceeded through the light, Boykin appeared

to be driving under the speed limit. Detective Rowe activated her overhead lights and

stated she felt that Boykin did not immediately stop her vehicle. She stated that based on

her knowledge at the time plus her observations, Detective Rowe believed she had

reasonable suspicion to stop Boykin for a possible driving while intoxicated. On cross-

examination, Detective Rowe stated she relied on the facts from dispatch and had “reason

to believe” the caller’s information because Clinton was Boykin’s husband. She stated

that knowing there were ongoing “issues” between the parties would not have changed

her opinion of the caller’s reliability. Detective Rowe agreed that Boykin did not break any

traffic laws but Boykin was pulled over because of the call dispatch received.2 However,

Detective Rowe explained she verifies the information in 911 calls by investigating the

situation, which she did in this instance. Detective Rowe also agreed that she could not

pull someone over without a reason to make contact, but an uncorroborated statement is


        2  Boykin played the dash camera videos from both Detective Rowe and Sergeant Greg Irvin’s patrol
cars but neither video was admitted into evidence; therefore, those videos are not available for this Court
to review.




                                                    3
enough to make contact depending on what is contained in the statement.

      Boykin called Sergeant Greg Irvin from the Boerne Police Department as a

witness. Sergeant Irvin stated he went to Clinton’s location and made contact with him.

Clinton explained that Boykin was not allowed in the house if she had been drinking and

that the Boykins had a “contract” to that effect. Sergeant Irvin was at the home when

Boykin drove by and felt that based on what was known at the time, there was sufficient

evidence to pull Boykin over and investigate further. Sergeant Irvin also stated that

gathering Boykin or Clinton’s previous history would not have mattered if the current

information the officers had was corroborated.

      The trial court denied Boykin’s motion to suppress. Following the denial of her

suppression, Boykin pleaded guilty and the trial court sentenced her to ten years’

imprisonment in the Texas Department of Criminal Justice–Institutional Division, probated

for four years, and assessed a fine and other conditions of probation. This appeal

followed.

                              II.    MOTION TO SUPPRESS

      By her sole issue, Boykin argues the trial court erred by finding there was

reasonable suspicion to stop her.

A.    Standard of Review

      A bifurcated standard applies when we review a trial court’s ruling on a motion to

suppress. Lerma v. State, 543 S.W.3d 184, 189–90 (Tex. Crim. App. 2018); Medrano v.

State, 579 S.W.3d 499, 502 (Tex. App.—San Antonio 2019, pet. ref’d). The trial court is




                                           4
the sole trier of fact and judge of the credibility of the witnesses and the weight to be given

to their testimony. Lerma, 543 S.W.3d at 190. Therefore, we afford almost complete

deference to the trial court in determining historical facts. Id. However, we review de novo

whether the facts are sufficient to give rise to reasonable suspicion in a case. Id.

       When a trial court does not make explicit findings of fact, as in the case before us,

we view the evidence in the light most favorable to the trial court’s ruling and assume the

trial court made implicit findings of fact supported by the record. Id. We will sustain the

ruling of the trial court if it is correct under any applicable theory of law. Id.

B.     Applicable Law and Discussion

       Under the Fourth Amendment, a warrantless detention of the person that amounts

to less than a full-blown custodial arrest must be justified by a reasonable suspicion.

Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011); see United States

v. Sokolow, 490 U.S. 1 (1989) (“[P]olice can stop and briefly detain a person for

investigative purposes if the officer has a reasonable suspicion supported by articulable

facts that criminal activity may be afoot, even if the officer lacks probable cause.”) (quoting

Terry v. Ohio, 392 U.S. 1, 30 (1968)). “‘Reasonable suspicion exists if the officer has

specific articulable facts that, when combined with rational inferences from those facts,

would lead him to reasonably believe that the person has engaged or is (or soon will be)

engaged in criminal activity.’” State v. Cortez, 543 S.W.3d 198, 204 (Tex. Crim. App.

2018) (quoting Jaganathan v. State, 479 S.W.3d 244, 247 (Tex. Crim. App. 2015)); see

Terry, 392 U.S. at 30. These articulable facts must amount to more than a mere hunch or




                                                5
suspicion. Abney v. State, 394 S.W.3d 542, 548 (Tex. Crim. App. 2013). The totality of

the circumstances is considered when making a reasonable suspicion determination, and

the standard is an objective one. Martinez v. State, 348 S.W.3d 919, 923 (Tex. Crim. App.

2011); Nacu v. State, 373 S.W.3d 691, 694 (Tex. App.—San Antonio 2012, no pet.).

       The factual basis for stopping a vehicle need not arise from the officer’s personal

observations but may be supplied by information acquired from another person. Brother

v. State, 166 S.W.3d 255, 257 (Tex. Crim. App. 2005). “It has been widely recognized

that the reliability of a citizen-informant is generally shown by the very nature of the

circumstances under which the incriminating information became known to him or her.”

Id. at 258. “A citizen’s tip may justify the initiation of a stop if the tip contains ‘sufficient

indicia of reliability.’” Arizpe v. State, 308 S.W.3d 89, 92 (Tex. App.—San Antonio 2010,

no pet.) (quoting Florida v. J.L., 529 U.S. 266, 270 (2000)). Federal courts and Texas

courts have “consistently held that a stop based on facts supplied by a citizen-eyewitness,

which are adequately corroborated by the arresting officer, do not run afoul of the Fourth

Amendment.” Brother, 166 S.W.3d at 259. “To require officers who are apprised of

detailed facts from citizen-eyewitnesses to observe suspects and wait until additional

suspicious acts are committed would be foolish and contrary to the balance struck in Terry

and its progeny.” Id.; see Terry, 392 U.S. at 29.

       The information relayed to Detective Rowe by dispatch was coming from Clinton,

Boykin’s husband, who explained he was with Boykin and they had a verbal argument

before she left in her vehicle. “When determining an informant’s reliability, courts




                                               6
distinguish between anonymous 911–callers and unidentified informants who give

unsolicited information to officers in a face-to-face manner.” Nacu, 373 S.W.3d at 694.

“The face-to-face informant is inherently more reliable than the anonymous 911–caller

because the face-to-face informant places himself in a position to be held responsible for

his intervention.” Id. Here, the informant was Boykin’s husband who readily identified

himself and made himself available for officers to come speak with him at his residence.

Therefore, we conclude that the information Detective Rowe obtained from Clinton

contained “sufficient indicia of reliability.” See J.L., 529 U.S. at 270.

       Having determined the information was reliable, we must determine “whether the

totality of that reliable information provided specific, articulable facts that, combined with

reasonable inferences to be derived from those facts, would lead to the reasonable

conclusion that the appellant was committing . . . some type of criminal activity.”

Derichsweiler, 348 S.W.3d at 915–16; Nacu, 373 S.W.3d at 695. “Before detaining a

suspect, an officer must corroborate the facts supplied by a citizen-eyewitness.” Brother,

166 S.W.3d at 259 n. 5; Nacu, 373 S.W.3d at 695. Corroboration does not require the

officer to personally observe criminal conduct; “[r]ather, corroboration refers to whether

the police officer, in light of the circumstances, confirms enough facts to reasonably

conclude that the information given to him is reliable and a temporary detention is

justified.” Brother, 166 S.W.3d at 259 n. 5; Nacu, 373 S.W.3d at 695.

       Although the San Antonio court held that a solitary statement that the defendant

was “too intoxicated to drive” is too conclusory without more, here, Clinton’s relationship




                                               7
to Boykin, as well as the specific details he provided to the dispatcher combined with the

observations made by Detective Rowe, justified Detective Rowe’s stop of Boykin’s

vehicle. See id. at 696 (stating that although “Williams’ statement that Nacu was ‘too

intoxicated to drive’ is conclusory” . . . the additional “specific, articulable facts” relayed

by Williams regarding her knowledge of Nacu “would allow a reviewing court to determine

whether Nacu’s detention was objectively reasonable.”). Clinton stated he had been

around Boykin, they had argued, “she was drunk,” she had left the house in a vehicle,

and she was possibly a threat to others. He also said that Boykin claimed she was headed

to her mother’s house, he gave dispatch Boykin’s mother’s address, and described the

vehicle Boykin was driving as well the license plate number.3 In his second call to 911,

Clinton stated he had just seen Boykin drive past their home and what road she was near.

Based on the information Clinton relayed, Detective Rowe testified that when she located

Boykin, she was near the area Clinton had seen Boykin in. Detective Rowe stated she

also felt that Boykin was driving at a speed under the speed limit and did not immediately

stop the vehicle when Detective Rowe turned on her overhead lights, which lead her to

believe Boykin could be intoxicated.

        Considering the totality of the circumstances, Detective Rowe’s police experience,

and the reliability of the information provided by Clinton, we hold Detective Rowe had

enough facts to justify a temporary detention of Boykin. See Derichsweiler, 348 S.W.3d


        3 Clinton also explained to the dispatch operator that Boykin had issues with drinking alcohol and
she would get “chewed out” if she went to her mother’s house because Boykin’s mother had “just spent a
lot of money on rehab and it is not working for her.”




                                                    8
at 916. Therefore, the trial court did not err in denying Boykin’s motion to suppress. See

Lerma, 543 S.W.3d 190.

      We overrule Boykin’s sole issue.

                                    III.    CONCLUSION

      We affirm the trial court’s ruling.



                                                              GINA M. BENAVIDES
                                                              Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
15th day of April, 2021.




                                             9